Case 2:21-cv-04685-DSF-AS Document 36 Filed 09/10/21 Page 1 of 1 Page ID #:1189
                                                                             JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     VINSON HALL,                        CV 21-4685 DSF (ASx)
         Plaintiff,
                                         JUDGMENT
                      v.

     DANIEL FISCHER, et al.,
         Defendants.



          The Court, having found it lacks subject matter jurisdiction over
    Plaintiff Vinson Hall’s first amended complaint,

          IT IS ORDERED AND ADJUDGED that Hall take nothing and
    that Hall’s first amended complaint be dismissed without leave to
    amend.

       IT IS SO ORDERED.



     Date: September 10, 2021            ___________________________
                                         Dale S. Fischer
                                         United States District Judge
